
	
		I
		112th CONGRESS
		1st Session
		H. R. 1357
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2011
			Mr. Pierluisi (for
			 himself, Mrs. Christensen,
			 Mr. Serrano,
			 Mr. Gonzalez,
			 Mr. Grijalva,
			 Mr. Hinojosa,
			 Ms. Bordallo,
			 Ms. Roybal-Allard,
			 Mr. Faleomavaega,
			 Ms. Velázquez, and
			 Mr. Gutierrez) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to change the rules relating to enrollment of residents of Puerto Rico under
		  part B of the Medicare program.
	
	
		1.Short titleThis Act may be cited as the
			 Puerto Rico Medicare Part B Equity Act
			 of 2011.
		2.
			 Change in rules for enrollment of residents of Puerto Rico under part B of the
			 Medicare program
			(a)Extension of
			 initial enrollment period
				(1)In
			 generalSection 1837(d) of the Social Security Act (42 U.S.C.
			 1395p(d)) is amended by inserting after seven months later the
			 following: (or 3 years in the case of an individual for whom subsection
			 (f) does not apply because the individual is a resident of Puerto
			 Rico).
				(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to initial
			 enrollment periods which begin after the date of the enactment of this Act or
			 which have not yet ended as of such date.
				(b)Limitation on
			 part B late enrollment penalty
				(1)In
			 generalThe first sentence of section 1839(b) of such Act (42
			 U.S.C. 1395r(b)) is amended by inserting before the period at the end the
			 following: , except that in the case of an individual for whom section
			 1837(f) did not apply because the individual is and has remained a resident of
			 Puerto Rico, the increase under this subsection shall not apply for longer than
			 60 months.
				(2)Effective
			 dateThe amendment made by paragraph (1) shall take effect on the
			 date of the enactment of this Act and shall apply to premiums for months
			 beginning with the first month that begins after such date. In applying such
			 amendment, premium increases paid for months before such first month shall be
			 taken into account.
				(c)Enhanced
			 outreach and enrollment opportunitiesThe Administrator of Social Security, in
			 consultation with the Secretary of Health and Human Services, shall implement a
			 plan—
				(1)to better inform
			 individuals residing in Puerto Rico who are potential beneficiaries under part
			 B of the Medicare program about their eligibility to enroll under such part and
			 of the consequences of their late enrollment under such part; and
				(2)to facilitate the
			 enrollment of those desiring to so enroll.
				
